J-S54009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

ROBERT GEYER,

                         Appellant                  No. 1149 WDA 2015


              Appeal from the PCRA Order Entered July 14, 2015
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013412-2010


BEFORE: BENDER, P.J.E., OTT, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED SEPTEMBER 27, 2016

      Appellant, Robert Geyer, appeals from the order denying, as untimely,

his petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§

9541-9546.     Appellant argues that his petition meets the timeliness

exception to the PCRA’s jurisdictional time-bar set forth in Section

9545(b)(1)(iii) (retroactive application of new holdings).   Alternatively, he

contends that the timeliness requirements of the PCRA violate his due

process and equal protection rights. After careful review, we affirm.

      On November 18, 2009, Appellant pled guilty to sexual assault, and

was sentenced to 364–728 days’ incarceration and a consecutive term of 5

years’ probation.   Appellant violated his probation and, as a result, on

February 4, 2014, he was resentenced to 3-6 years’ incarceration with a

consecutive term of 2 years’ probation.        Appellant’s appeal from that
J-S54009-16



sentence was affirmed on May 22, 2015. See Commonwealth v. Geyer,

122 A.3d 456 (Pa. Super. 2015) (unpublished memorandum).

      The instant appeal stems from Appellant’s conviction for a matter

related to his 2009 conviction. On March 2, 2011, Appellant pled guilty to

18 Pa.C.S. § 4915(a)(1) (“Failure to comply with registration of sexual

offenders requirements”), and was sentenced thereunder to 3-6 months’

incarceration and a consecutive term of 3 years’ probation.            That specific

offense became law as part of a single legislative act, Act 152 of 2004.

Section 4915(a)(1) was part of a series of statutes (“Megan’s Law III”)

amending Pennsylvania’s prior sex offender registration and reporting

requirements (“Megan’s Law II”), which made up just one portion of Act 152

(a sprawling piece of legislation that contained numerous provisions wholly

unrelated to the regulation and supervision of sex offenders). On December

16, 2013, our Supreme Court struck down Act 152 as having violated the

Pennsylvania Constitution’s      single    subject rule.      Commonwealth v.

Neiman, 84 A.3d 603 (Pa. 2013). Importantly, the Neiman Court also held

that the portions of Act 152 known as Megan’s Law III were not severable.

Id. at 613-16.    Thus, functionally speaking, the Neiman Court effectively

struck down Megan’s Law III and, consequently, the specific statutory basis

for Appellant’s 2011 conviction.

      On February 4, 2014, Appellant was found to have violated the terms

of   the   probation   imposed     for    his   2011   failure-to-register   offense.

Consequently, Appellant was resentenced to 2-6 years’ imprisonment, set to

                                          -2-
J-S54009-16



run consecutive to the term he was serving for the underlying sexual assault

offense.   Appellant did not file post-sentence motions or a timely direct

appeal.

      On April 28, 2014, Appellant filed a pro se PCRA petition, raising

claims concerning both his sexual assault and failure-to-register offenses.

Counsel was appointed and filed an amended PCRA petition on Appellant’s

behalf, in which Appellant abandoned the claims pertaining to his sexual

assault conviction. By order dated July 14, 2015, the PCRA court dismissed

the petition without a hearing.    Appellant filed a timely appeal from that

order, as well as a timely, court-ordered Pa.R.A.P. 1925(b) statement. The

PCRA court issued its Rule 1925(a) opinion on November 13, 2015.

      Appellant now presents the following questions for our review:

      [1.] Does the timeliness exception in § 9545(b)(1)(iii) of the
      PCRA, pertaining to retroactive application of new holdings,
      apply to the holding in … Neiman …, invalidating the enactment
      of Megan’s Law III?

      [2.] Does the denial of a remedy for a conviction by a court
      lacking subject matter jurisdiction violate federal and state due
      process guarantees and the Remedies Clause of the
      Pennsylvania Constitution?

      [3.] Does limiting eligibility for relief to defendants whose
      convictions became final in the year preceding Neiman violate
      federal and state equal protection guarantees?

      [4.] Does making an express holding of retroactivity a
      prerequisite to invocation of § 9545(b)(1)(iii) violate federal and
      state due process guarantees and/or the Remedies Clause?

Appellant’s Brief at 2.




                                     -3-
J-S54009-16



      This Court's standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.      Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant's petition, because the PCRA time limitations

implicate our jurisdiction and may not be altered or disregarded in order to

address the merits of a petition.    Commonwealth v. Bennett, 930 A.2d

1264, 1267 (Pa. 2007).     Under the PCRA, any petition for post-conviction

relief, including a second or subsequent one, must be filed within one year of

the date the judgment of sentence becomes final, unless one of the following

exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition
         alleges and the petitioner proves that:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.



                                     -4-
J-S54009-16



42 Pa.C.S. § 9545(b)(1)(i)-(iii).    Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant does not claim that his petition is timely under the

terms of the statute. Indeed, Appellant was initially sentenced on March 2,

2011, and because he did not file post-sentence motions or a direct appeal,

his sentence became final on April 2, 2011. See Pa.R.A.P. 903(a) (stating

“the notice of appeal … shall be filed within 30 days after the entry of the

order from which the appeal is taken”).            Thus, pursuant to Section

9545(b)(1), Appellant had until April 2, 2012, to file a timely PCRA petition.

Thus, his 2014 petition is untimely and, in order to overcome the

jurisdictional time-bar of the PCRA, Appellant must avail himself of one of

the aforementioned timeliness exceptions.

      In his first issue, Appellant asserts that his claim for relief under the

Neiman     decision   satisfies   Section   9545(b)(1)(iii)   (hereinafter,   “the

retroactivity exception”).

      Subsection (iii) of Section 9545 has two requirements. First, it
      provides that the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or this
      court after the time provided in this section. Second, it provides
      that the right “has been held” by “that court” to apply
      retroactively. Thus, a petitioner must prove that there is a
      “new” constitutional right and that the right “has been held” by
      that court to apply retroactively. The language “has been held”
      is in the past tense. These words mean that the action has
      already occurred, i.e., “that court” has already held the new
      constitutional right to be retroactive to cases on collateral
      review. By employing the past tense in writing this provision,


                                      -5-
J-S54009-16


      the legislature clearly intended that the right was already
      recognized at the time the petition was filed.

Commonwealth v. Abdul-Salaam, 812 A.2d 497, 501 (Pa. 2002).

      While Appellant does argue that Neiman should be held to apply

retroactively, Appellant’s Brief at 12-15, Appellant acknowledges that “the

question of the extent of retroactivity of Neiman … has not yet been

explicitly answered.”      Id. at 12.   This admission, confirmed by our own

research, is fatal to Appellant’s first claim. Our Supreme Court has not held

that Neiman applies retroactively; thus, Appellant cannot satisfy the “has

been held” language of Section 9545(b)(1)(iii).

      Appellant’s   remaining     claims   challenge   the   PCRA’s   timeliness

requirements as violative of the Due Process Clauses of both the state and

federal constitutions, as well as the Remedies Clause of the state

constitution. Appellant only cites to a single case in the course of making his

due process argument, contrasting his situation with the litigant in

Commonwealth v. Turner, 80 A.3d 754 (Pa. 2013). Specifically, Appellant

contends that “[i]f the claim in this case is untimely under the PCRA, the

PCRA is fundamentally inadequate to vindicate Petitioner’s liberty interest.”

Appellant’s Brief at 18.

            The Fourteenth Amendment provides in part: “nor shall
      any State deprive any person of life, liberty, or property, without
      due process of law,” and protects “the individual against
      arbitrary action of government[.]” Kentucky Dept. of Corr. v.
      Thompson, 490 U.S. 454, 459–60 … (1989) (internal citations
      omitted). Similarly, Article I, Section 9 of the Pennsylvania
      Constitution guarantees a criminal defendant the right to due
      process of law. These two due process provisions are largely


                                        -6-
J-S54009-16


     coextensive. Commonwealth v. Moto, 611 Pa. 95, 23 A.3d
     989, 1001 (2011). The constitutional right to due process
     guarantees more than fair process, covering a substantive
     sphere as well, “barring certain government actions regardless of
     the fairness of the procedures used to implement them.”
     County of Sacramento v. Lewis, 523 U.S. 833, 840 … (1998)
     (citing Daniels v. Williams, 474 U.S. 327 … (1986)). “Due
     process” is not susceptible to precise definition; rather, the
     phrase expresses the requirement of “fundamental fairness,” a
     requisite “whose meaning can be as opaque as its importance is
     lofty.” Lassiter v. Dep't of Soc. Serv. of Durham County,
     452 U.S. 18, 24–25 … (1981).

            In terms of procedural due process, government is
     prohibited from depriving individuals of life, liberty, or property,
     unless it provides the process that is due. While not capable of
     an exact definition, the basic elements of procedural due process
     are adequate notice, the opportunity to be heard, and the
     chance to defend oneself before a fair and impartial tribunal
     having jurisdiction over the case. [Commonwealth v. ]Wright,
     961 A.2d [119,] [] 132 [(Pa. 2008)]; Commonwealth v.
     Thompson, … 281 A.2d 856, 858 ([Pa.] 1971). Thus, courts
     examine procedural due process questions in two steps: the first
     asks whether there is a life, liberty, or property interest that the
     state has interfered with; and the second examines whether the
     procedures attendant to that deprivation were constitutionally
     sufficient. Thompson, 490 U.S. at 460 ….

           In the collateral review context, the United States
     Supreme Court has held that although “states have no
     constitutional obligation to provide a means for collaterally
     attacking convictions,” Commonwealth v. Haag, … 809 A.2d
     271, 283 ([Pa.] 2002) (citing [Pennsylvania v.] Finley, 481
     U.S. [551,] [] 557 [1987], …), if they do, “then such procedures
     must comport with the fundamental fairness mandated by the
     Due Process Clause.” Id.; Finley, 481 U.S. at 557, …. In this
     regard, states have “substantial discretion to develop and
     implement programs to aid prisoners seeking to secure
     postconviction review.” Finley, 481 U.S. at 559 …. When a
     state choses to offer help to those seeking relief from convictions
     and custody, due process does not “dictat[e] the exact form
     such assistance must assume.” [Dist. Attorney's Office For
     the Third Judicial Dist. v.] Osborne, 557 U.S. [52,] [] 69
     [2009] … (citing Finley, 481 U.S. at 559 …). Moreover, states
     need not provide post-conviction petitioners with “the full

                                    -7-
J-S54009-16


      panoply of procedural protections that the Constitution requires
      be given to defendants who are in a fundamentally different
      position-at trial and on first appeal as of right.” Finley, 481 U.S.
      at 552 …. Indeed, the United States Supreme Court has stated
      that post-conviction petitioners “have only a limited interest in
      post-conviction relief.” Osborne, 557 U.S. at 69 …. To deny
      due process, the complained-of aspect of the state post-
      conviction procedures must be “fundamentally inadequate to
      vindicate” the defendant's liberty interest, and must offend
      “some principle of justice so rooted in the traditions and
      conscience of our people as to be ranked as fundamental” or
      transgress “any recognized principle of fundamental fairness in
      operation.”    Osborne, 557 U.S. at 69 … (internal citations
      omitted).

Turner, 80 A.3d at 763–64.

      In    Turner,   our   Supreme   Court   rejected   a   challenge   to   the

constitutionality, on due process grounds, of the PCRA’s “currently serving a

sentence” requirement, 42 Pa.C.S. § 9543(a)(1)(i) (requiring a petitioner,

“to be eligible for relief” under the PCRA, to be “currently serving a sentence

of imprisonment, probation or parole for the crime”). After failing to file a

direct appeal, Turner filed a timely PCRA petition raising claims alleging the

ineffective assistance of counsel (IAC).    During the course of litigating the

petition in the PCRA court, Turner completed her two-year probationary

sentence.    The Commonwealth filed a motion to dismiss based on Section

9543(a)(1)(i), and Turner’s reply claimed that application of that provision

would deprive her of due process (regarding her right to raise an IAC claim

under the 6th Amendment). The PCRA court rejected the Commonwealth’s

motion to dismiss, ruling that Section 9543(a)(1)(i) violated Turner’s due




                                      -8-
J-S54009-16



process rights.   The Commonwealth directly appealed that decision to our

Supreme Court.

     Applying the two part test from Thompson, the Turner Court held

that due process had not been violated because the first prong had not been

met. The Turner Court “agree[d] with the Commonwealth that due process

does not require the legislature to continue to provide collateral review when

the offender is no longer serving a sentence.”     Turner, 80 A.3d at 765.

More specifically, the Turner Court held:

            Because individuals who are not serving a state sentence
     have no liberty interest in and therefore no due process right to
     collateral review of that sentence, the statutory limitation of
     collateral review to individuals serving a sentence of
     imprisonment, probation, or parole is consistent with the due
     process prerequisite of a protected liberty interest. 42 Pa.C.S. §
     9543(a)(1)(i). Of course, the legislature was free to extend a
     statutory right of collateral review to individuals like Petitioner
     who had completed their sentence and, had they done so, they
     would be constitutionally obligated to ensure that those rights
     were impacted only in accord with due process. See Evitts v.
     Lucey, 469 U.S. 387, 401 … (1985) (“when a State opts to act
     in a field where its action has significant discretionary elements,
     it must nonetheless act in accord with the dictates of the
     Constitution—and, in particular, in accord with the Due Process
     Clause”); Haag, 809 A.2d at 282–83 (providing that although a
     PCRA petitioner does not have a Sixth Amendment constitutional
     right to counsel during collateral review, the Commonwealth, by
     way of procedural rule, provided for the appointment of counsel
     during a first petition for post-conviction relief, thereby creating
     a rule-based right to the effective assistance of counsel).
     However, the legislature did not do so. Rather, the General
     Assembly, through the PCRA, excluded from collateral review
     those individuals who were no longer subject to a state
     sentence, thereby limiting the statutory right of collateral review
     to those whose liberty was constrained.



                                    -9-
J-S54009-16



Turner, 80 A.3d at 766.       Thus, the Turner Court essentially held that,

because there is no constitutional right to collateral review (for those with or

without liberty interests at stake), the legislature was free to limit whatever

collateral review was granted by statute without violating due process.

      Instantly, Appellant argues that his case is distinguishable from

Turner because he is still serving a sentence and, therefore, he still has a

liberty interest at stake. However, while Appellant’s case does deviate from

Turner in that way, his argument overlooks the broader holding in Turner,

which is that the legislature was free to set the criteria for eligibility under

the PCRA, because collateral review is not itself a constitutional right, but a

statutory one. In this regard, Appellant fails to develop any argument as to

why the legislature can demand a liberty interest as a gateway to eligibility

under the PCRA, but cannot do the same with the timeliness requirements.

      Furthermore, as mentioned in Turner, our Supreme Court has already

determined that, “in the context of the jurisdictional timeliness restrictions

on the right to bring a PCRA petition, see 42 Pa.C.S. § 9545(b), the

constitutional nature of a collateral claim does not overcome the legislature's

restrictions on collateral review.” Turner, 80 A.3d at 767. In this regard,

Appellant is virtually making that very claim: that the nature of the

underlying collateral issue (his right not to be convicted under a voided

statute) should overcome the timeliness requirements. To the extent that

Appellant is superimposing a constitutional claim (due process) on top of the

underlying collateral issue in order to circumvent (or render invalid) the

                                     - 10 -
J-S54009-16



PCRA’s timeliness restrictions, our Supreme Court has rejected a similar

argument with regard to superimposed IAC claims. See Commonwealth v.

Lark, 746 A.2d 585 (Pa. 2000) (holding that the Court could not reach the

petitioner’s Batson1-based claim in a untimely PCRA petition, even if prior

counsel provided IAC by waiving the claim on direct appeal and during

timely collateral review).

       In sum, we conclude that Appellant has simply failed to adequately

develop a cogent argument that the PCRA’s timeliness requirement violates

his due process rights.         Appellant’s argument critically fails to address

precedent establishing a lack of a right to collateral review beyond what the

PCRA statute’s eligibility criteria actually provides and, therefore, his claim

must fail.

       Next, Appellant claims that the PCRA’s timeliness requirements violate

the Remedies Clause of the Pennsylvania Constitution, which provides as

follows: “Neither the Commonwealth nor any political subdivision thereof

shall deny to any person the enjoyment of any civil right, nor discriminate

against any person in the exercise of any civil right.” PA. CONST. art. I, § 26.

Appellant’s two-page argument cites this constitutional provision, then a

quote from a case expressing the general principle that a state constitution
____________________________________________


1
  Batson v. Kentucky, 476 U.S. 79 (1986). In Batson, the Supreme Court
of the United States held that the Equal Protection Clause of the Fourteenth
Amendment to the United States Constitution forbids a prosecutor from
challenging potential jurors solely on account of their race.



                                          - 11 -
J-S54009-16



may provide greater constitutional protection than that required by the

federal constitution.2 Those boilerplate citations are followed by exactly two

sentences of argument, lacking any accompanying citations, and baldly

pronouncing that disparities in the retroactive application of new decisions

are constitutionally unacceptable “with respect to rulings that go to subject

matter jurisdiction.” Appellant’s Brief at 20.

       This Court had held that the failure to develop a meaningful analysis in

support of a claim is grounds for waiver of that claim. See Commonwealth

v. Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014) (citing Pa.R.A.P.

2119(a), Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009), and

Commonwealth v. McLaurin, 45 A.3d 1131, 1139 (Pa. Super. 2012)).

The boilerplate authorities cited by Appellant utterly fail to support his

conclusion, which is stated without any meaningful analysis. Accordingly, we

find this aspect of Appellant’s challenge to the constitutionality of the PCRA’s

timeliness requirements waived.

       In Appellant’s final claim, he argues that too few of those individuals

subjected to the now-invalid provisions of Megan’s Law III can benefit from
____________________________________________


2
  Appellant quotes from Fischer v. Department of Public Welfare, 502
A.2d 114, 121 (Pa. 1985), a case involving an equal protection challenge to
laws restricting state expenditures on abortions. Apart from the recitation of
the most general principles of constitutional law, the decision and analysis in
Fisher has virtually no relationship to the matter at hand - the
constitutionality of the PCRA’s timeliness requirements. Indeed, Appellant
does not even attempt to draw an analogy to the facts or specific legal
issues discussed in that case.



                                          - 12 -
J-S54009-16



the Neiman decision, as “[t]he period during which such a defendant could

file a PCRA petition without relying on § 9545(b)(1)(iii) has now expired.”

Appellant’s Brief at 21 (emphasis in original).    Appellant goes on to argue

“that it is still possible that a presently pending PCRA proceeding in such a

case will reach the Supreme Court,” but claims that “it is also possible that

this will not happen.” Id. (emphasis in original). Thus, Appellant essentially

asserts that that the requirements of Section 9545(b)(1)(iii) can never be

met, because the Supreme Court will never, or will likely never, have the

opportunity to decide whether Neiman should operate retroactivity.

       Appellant’s argument, in addition to lacking any foundation in cited

case law, fails on its face. First, the Neiman Court itself could have held

that the decision applies retroactively, but it did not do so. It is not at all

clear to this Court that this was a mere oversight by the Neiman Court

rather than an intentional omission, and Appellant provides no argument to

that effect in any event.3 Thus, it is not correct to suggest that the Supreme

____________________________________________


3
   It is possible that the Neiman Court believed the decision’s non-
retroactivity to be patently obvious; or, as the Commonwealth argues,
irrelevant with respect to Appellant’s specific claims, because Appellant’s
conviction under Megan’s Law III was identical to the failure-to-report
provisions of the prior version of Megan’s Law which Megan’s Law III
replaced, and which must therefore have remained in effect when Megan’s
Law III was voided. Thus, under that view, at no time did Appellant’s
conduct cease being a crime. If Appellant’s conduct was always a crime,
and, specifically, always the same crime (differing only in the place it
appeared in the statute), the question of Neiman’s retroactivity would be
purely academic, as Appellant would not be entitled to relief if he has
(Footnote Continued Next Page)


                                          - 13 -
J-S54009-16



Court would never have the opportunity to address Neiman’s retroactivity;

at best, Appellant questions the Supreme Court’s ability to revisit the issue.

       Second, Appellant essentially admits that there is at least the

possibility that the issue of Neiman’s retroactivity can still be decided by our

Supreme Court. Accordingly, the notion that it is unlikely to be reached at

all is purely speculative.            Third, restrictions on collateral review in

Pennsylvania exclude Appellant from raising his Neiman claim on collateral

review.   Notably, Appellant did not attempt to raise this claim on direct

appeal from his current sentence of incarceration, imposed on February 4,

2014, nearly two months after Neiman was issued. While other procedural

hurdles or restrictions may have confronted him in that venue, the PCRA’s

timeliness requirements are not among them.             Thus, it is misleading for

Appellant to claim that he will never have the opportunity to raise his claim

because of the PCRA’s timeliness requirement and its narrow exceptions. He

had an opportunity to raise his claims on direct review.            Therefore, he

cannot claim that the PCRA’s criteria for timeliness were the only basis for

his inability to challenge his conviction.

      Finally, Appellant presents virtually no arguments to overcome the

state’s well-established interest in the finality of its criminal judgments. As

our Supreme Court has declared:

                       _______________________
(Footnote Continued)

effectively suffered no harm by being convicted under one statute rather
than the other.



                                           - 14 -
J-S54009-16


      There is absolutely no doubt that there is an enduring societal
      interest in the finality of criminal proceedings. Indeed, “[o]ne of
      the law's very objects is the finality of its judgments.”
      McCleskey v. Zant, 499 U.S. 467, 491, 111 S.Ct. 1454, 113
      L.Ed.2d 517 (1991). “Finality is essential to both the retributive
      and the deterrent functions of criminal law for neither innocence
      nor just punishment can be vindicated until the final judgment is
      known.”      … Haag, … 809 A.2d … [at] 287 (Castille, J.,
      concurring) (quoting Calderon v. Thompson, 523 U.S. 538,
      555, 118 S.Ct. 1489, 140 L.Ed.2d 728 (1998)) (internal
      quotation marks omitted); see also Teague v. Lane, 489 U.S.
      288, 309, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989) (plurality
      opinion) (“Without finality, the criminal law is deprived of much
      of its deterrent effect.”).       That societal interest in finality
      encompasses a concern for the victims of crime and their
      families. See Haag, 809 A.2d at 287 (Castille, J., concurring)
      (quoting Calderon, 523 U.S. at 556, 118 S.Ct. 1489) (“[I]t is
      only with real finality that the victims of crime can move forward
      knowing the moral judgment of the State will be carried out.”).
      This compelling interest in finality that is shared both by society
      and the state absolutely requires, to put it simply, that “[a]t
      some point litigation must come to an end,” Commonwealth v.
      Peterkin, 554 Pa. 547, 722 A.2d 638, 643 (1998).

Commonwealth v. Sam, 952 A.2d 565, 576–77 (Pa. 2008).

      Appellant’s liberty interest is, of course, of immense importance.

However, Appellant’s failure to address the balance between that interest

and Commonwealth’s interest in finality speaks to the weakness of his claim.

Our Supreme Court and the Supreme Court of the United States have

routinely found that liberty interests must, over time, yield to the collective

interest in finality, and that finality is essential to the successful operation of

our criminal justice system.        Although Appellant does not specifically

endeavor to draw the line where that balance of interests shifts, the natural

consequence of his arguments suggest that no such line exists, for he

argues as if his liberty interest is paramount.       We cannot disregard the

                                      - 15 -
J-S54009-16



Commonwealth’s well-established interest in finality in such a manner, even

if we were so inclined.   For each these reasons, we find Appellant’s final

claim lacking in merit.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/2016




                                   - 16 -